DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsushi Matsumoto et.al. [US 2017/0247782 Al] in view of Bergsma [US 5961752A] and further in view of Manabu Nakai [US 2013/0164170 Al].

Regarding claims 1, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] comprising: a molten metal forming step [0118] of obtaining a molten metal of a 6,000 series aluminum alloy [0023], a casting step [0118] a homogenization heat treatment step [0121], a forging step [0123], a solution heat treatment step [0128], a quenching step [0129] and an aging treatment step [0141] which consisting the same steps as recited method in the instant claim 1. The temperature and time and other parameters of each step in the method of producing Al-Mg-Si-based aluminum alloy as disclosed by Matsumoto and those recited in the instant claims 1 are listed in the following table. 

Method
From instant Claim 1
From Matsumoto [Citation]
Within the range 
Casting
Casting from molten metal
Casting from molten metal [0118]
Same 
Homogenization heat treatment temperature and time
370°C to 560°C for
4 hours to 10 hours
450°C to 580°C for
2 hours or longer [0121]
Overlapping
Forging temperature
450°C to 560°C
450°C to 550°C [0123]
Within the range
Solution heat treatment temperature and time
530°C to 560°C for
0.3 hours to 3 hours
530°C to 570°C for
1 hours to 8 hours [0128]
Overlapping
Aging treatment temperature and time
of 180°C to 220°C for 0.5 hours to 1.5 hours.
of 100°C to 250°C for 0.33 hours to 8 hours.
Overlapping



All of the steps in the method of producing Al alloy disclosed by Matsumoto  are identical with the instant claim and all the temperature and time for each step as disclosed in the above table is overlapping and/or within the claimed ranges of the present invention.
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Matsumoto’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Matsumoto teaches a solution heat treatment process but does not teach the temperature rising rate in the solution heat treatment step. Matsumoto also teaches a quenching step where the Al forged product is subjected to quenching by bringing an entire surface of the forged product in to contact with quenching water ( by water cooling into a water tank immersion) [0129] but does not teach the forged product brought into contact with quenching water within 5 seconds to 60 seconds after the solution heat treatment step for more than 5 minutes and not more than 40 minutes.   
Bergsma discloses a method of producing an Al-Mg-Si-based aluminum [Col 1, Line 15] alloy forged product, comprising: a molten metal forming step of obtaining a molten metal of a 6,000 series aluminum alloy ( 6XXX series alloy) [Col 1, Line 21], a casting step, a homogenization heat treatment step, a forging step, a solution heat treatment step, a quenching step and an aging treatment step [Col 3, Line 28-32] which consisting the same steps as recited method in the instant claim 1. The temperature, time and other parameters of each step in the method of producing Al-Mg-Si-based aluminum alloy as disclosed by Bergsma and  those recited in the instant claims 1 are listed in the following table. 

Method
From instant Claim 1
From Bergsma [Citation]
Within range/overlapping
Casting
Casting from molten metal
Casting from molten metal [0118]
Same
Homogenization heat treatment temperature and time
370°C to 560°C for
4 hours to 10 hours
482°C (900°F) to 593°C (1100°F) for 1 hours to 15 hours [Col 4, line 11-14]
Overlapping
Forging temperature
450°C to 560°C
426°C (800°F)  to 551°C (1025°F) [Col 4, line 24-25]
Overlapping
Solution heat treatment temperature and time
530°C to 560°C for
0.3 hours to 3 hours
537°C (1000°F) to 576°C (1070°F) for 0.5 hours to 12 hours [Col 4, line 35-37]
Overlapping
Aging treatment temperature and time
of 180°C to 220°C for 0.5 hours to 1.5 hours.
of 148°C (300°F) to 204°C (400°F) for 8 hours to 24 hours [Col 4, line 55-59]
Overlapping


Regarding about “a temperature rising rate of  step 5.0 °C/min or more from 20°C to 500°C” as recited in the claim 1, line 17, wherein the forged product subjected to a solution heat treatment step, Bergsma teaches in certain instances, it is desirable to control the temperature rising rate of solution heat treatment step ( heat-up rate to solution heat treating temperatures) [Col 4, line 36-38] and disclosed an example, named Example 9. In this example, Bergsma teaches the forged product (extruded) is subjected to a solution heat treatment step by heating to a temperature of 565°C (1055° F) in about 1.5 hours which leads to calculated average temperature rising rate of 6°C/min (taking into account that an ambient temperature is between 15°C - 25°C as a known parameter in the ordinary skill of the art) [Col 8, line 44-45].   
Bergsma teaches after solution heat treating, the worked article may be rapidly quenched, (e.g., cold water quench), to prevent or minimize uncontrolled precipitation of the strengthening phases [Col 4, line 38-41]. Bergsma also teaches that it is important to minimize the period of time between quenching and the start of aging in order to maximize the properties. Thus Bergsma suggested a quenching step less than 30 minutes (about 0.5 hours) [Col 4, line 49-51] which is within the range as recited in the claim 1.
All of the steps in the method of producing Al alloy disclosed by Bergsma  are identical with the instant claim and all the temperature and time for each step as disclosed in the above table is overlapping and/or within the claimed ranges of the present invention except for the time of aging. 
Bergsma’s work is analogous to Matsumoto as it is in the same field of the art of 6000 series  Al forged alloy and the method of producing. Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention,  to have selected value of ranges of Bergsma and his teaching to modify Matsumoto’s teaching to have an aluminum alloy of high strength and smaller recrystallized grains, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I].
Bergsma teaches both the solution heat treatment and the quenching step as recited in the claim 1, however does not teach that the forged product brought into contact with quenching water within 5 seconds to 60 seconds after the solution heat treatment step. 
On the other hand, Nakai discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product, comprising: a molten metal forming step of obtaining a molten metal of a 6,000 series aluminum alloy ( 6XXX series alloy) [Section 0056], a casting step [Section 0057], a homogenization heat treatment step [Section 0058], a forging step [Section 0061], a solution heat treatment step [Section 0065], a quenching step [Section 0066] and an aging treatment step [Section 0067] which consisting the same steps as recited method in the instant claim 1. The temperature, time and other parameters of each step in the method of producing Al-Mg-Si-based aluminum alloy as disclosed by Nakai and  those recited in the instant claims 1 are listed in the following table. 

Method
From instant Claim 1
From Nakai [Citation]
Within range/overlapping
Casting
Casting from molten metal
Casting from molten metal [0057]
Same
Homogenization heat treatment temperature and time
370°C to 560°C for
4 hours to 10 hours
540°C to 575°C [0058]
Example 560°C for 4 hours [0072]
Overlapping
Within the range
Forging temperature
450°C to 560°C
350°C  to 575°C [0061]
Example 460°C [0072]
Overlapping
Within the range
Solution heat treatment temperature and time
530°C to 560°C for
0.3 hours to 3 hours
530°C to 570°C [0065]
Example 550°C for 3 hours [0073]
Overlapping
Within the range
Aging treatment temperature and time
180°C to 220°C for 0.5 hours to 1.5 hours.
of 150°C to 200°C [0067]
Example 180°C for 9 hours [0073] 
Overlapping


Nakai  teaches quenching treatment is performed subsequent to the solution heat treatment by any of water immersion (bringing entire surface in contact with water) [Section 0066].  Regarding the phrase, “the forged product into contact with quenching water within 5 seconds to 60 seconds after the solution heat treatment step” as recited in the claim 1, Nakai further teaches The cold-rolled sheets were subjected to a solution heat treatment in a batch furnace at 550° C. for 3 hours as shown in Table 2, and were then immediately quenched by a water quenching procedure. According to the dictionary immediately means without interval of time [Section 0073]. Therefore It would have been obvious to one of ordinary skill in the art to use a short interval between the solution treatment and the quenching step that is within the claimed range as this would be considered “immediate” as taught in Nakai. 

All of the steps in the method of producing Al alloy disclosed by Nakai  are identical with the instant claim and all the temperature and time for each step as disclosed in the above table is overlapping and/or within the claimed ranges of the present invention except for the time of aging. 
Nakai’s work is analogous to Matsumoto as it is in the same field of the art of 6000 series  Al forged alloy and the method of producing. Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have teaching of immediately quenching and to have selected value of ranges of Bergsma and his teaching to modify Matsumoto’s teaching to have an aluminum alloy of high strength with controlled precipitation and smaller recrystallized grains, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I].

Regarding claims 2, Matsumoto discloses an Al-Mg-Si-based aluminum alloy forged product [0022]. Matsumoto’s alloy composition as disclosed and those recited in the instant claims 2 are listed in the following table. 

Element
From instant Claim 2
(mass%)
From Matsumoto
(mass%)
Within range
(mass%)
Cu
0.15-1.0
0.05-1.0 [0024]
Overlapping
Mg
0.6-1.15
0.60-1.2 [0023]
Overlapping
Si
0.95-1.25
0.70-1.5 [0023]
Overlapping
Mn
0.4-0.6
0.05-1.0 [0023]
Overlapping
Fe
0.2-0.3
0.01-0.5 [0023]
Overlapping
Cr
0.11- 0.25
0.01-0.5 [0023]
Overlapping
Ti
0.012-0.35
0.01-0.1 [0024]
Overlapping
B
0.0001-0.03
≤ 0.05 (500 ppm) [0052]
Within the range
Zn
≤ 0.25
0.005-0.25 [0024]
Overlapping
Zr
≤ 0.05
0.01-0.2 [0023]
Overlapping
Al
Balance + inevitable impurities
Balance + inevitable impurities [0023]
Balance+ inevitable impurities


All of the alloy composition disclosed by Matsumoto are overlapping or within the claimed ranges of the present invention.  
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Matsumoto’s teaching, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 3, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 2 wherein amount of Zn is 0 mass% in example 1-3, 5-9, 11. 13-14 as shown in the following table as marked in red box [Table 1]. 
In addition, the Matsumoto teaches Zn precipitates and forms Zn-Mg precipitates finely in a high density upon artificial aging and allows the forged aluminum alloy to have better strength and toughness but if Zn present in an excessively high content, it may cause the forged aluminum alloy to have remarkably lower corrosion resistance. On the basis of these, the content of Zn, when to be contained, may be controlled [0047]. 
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have amount of Zn selected from Matsumoto’s teaching to have a reduced amount or 0 mass% of Zn to have better strength and smaller recrystallization grains, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I],

    PNG
    media_image1.png
    357
    462
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

Regarding claims 4, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 2 wherein amount of Zr is 0 mass% in example 1, 4-7, 9-11, 13-14 as shown in the table as marked in blue box [Table 1].
In addition, the Matsumoto teaches zirconium (Zr) along with Fe, Mn, Cr combine with Si to form intermetallic compounds as dispersed particles (dispersoids) and impede grain boundary migration after recrystallization, thereby restrain recrystallization and eliminate or minimize coarsening of grains. This advantageously contributes to refinement of grains [0041]. But if Zr present in an excessively high content, tend to form coarse intermetallic compounds in grains and grain boundaries (large recrystallized grains) and to cause the forged aluminum alloy to have lower toughness [0042]. 
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have amount of Zr selected from Matsumoto’s teaching to have a reduced amount or 0 mass%  of Zr  to have better strength and smaller recrystallization grains, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I],

Regarding claims 5, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] as recited in claim 3 wherein amount of Zr is 0 mass% in example 1, 6, 9, and 11 as shown in the table as marked in green box [Table 1].
It has been already discussed the effect of lowering the content of Zn and Zr in Al-Mg-Si as explained in the discussion regarding claim 3 and 4 respectively. Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an reduced amount or 0 mass%  of Zn and Zr selected from Matsumoto’s teaching to have better intergranular corrosion resistance, because the ranges disclosed by the prior art overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]

Regarding claims 6-10, Matsumoto discloses a method of producing an Al-Mg-Si-based aluminum alloy forged product [0022] wherein the forged product is an automobile suspension member (The resulting forged aluminum alloy is suitable for use typically as or in an automobile suspension part) [0116].
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have an method selected from Matsumoto’s teaching to have an Al-Mg-Si-based aluminum alloy forged product with high strength and better intergranular corrosion resistance. 

Response to Arguments
Applicant’s arguments, see Page 6 line 1, filed 11/22/2022, with respect to 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) 2nd paragraph rejection and claim objections of 1-10 have been withdrawn. 
Applicant’s arguments, see Page 6 line 1, filed 11/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of Manabu Nakai [US 2013/0164170 Al]. In page 6, line 7-16, 

    PNG
    media_image3.png
    231
    715
    media_image3.png
    Greyscale

Applicant argues Matsumoto does not disclose 1-3 and Bergsma does not disclose 2 and 3 of the above claimed features. This statement is partially persuasive, because 
Matsumoto does not disclose 1-3 but teaches part of 2 “bringing an entire surface of the forged product into contact with the water” as Matsumoto teaches quenching “by water cooling into a water tank immersion)” [Section 0129] [details in the section of 35 U.S.C. 103 rejection of claim 1]. 
Bergsma does not disclose 2 but discloses both 1 and 3 as Bergsma teaches a quenching step less than 30 minutes (about 0.5 hours) [Col 4, line 49-51] which is within the range as recited in the claim 1 [detail is in the section of 35 U.S.C. 103 rejection of claim 1].
New prior art, Manabu Nakai [US 2013/0164170 Al] teaches the feature 2 [detail is in the section of 35 U.S.C. 103 rejection of claim 1]. 
Bergsma teaches 1 and 3, Nakai teaches 2 of the above mentioned features, therefore claim 1 is now subjected to new ground of rejection in combination with Bergsma and Nakai to modify Matsumoto.  [detail is in the section of 35 U.S.C. 103 rejection of claim 1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                  
                                                                                                                                                                                      /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736